Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered October 25, 2007, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his contention that he was denied the effective assistance of counsel except to the extent that the alleged ineffective assistance involved the voluntariness of his plea (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]; People v Opoku, 61 AD3d 705 [2009]; People v Perez, 51 AD3d 1043 [2008]). Contrary to the defendant’s contention that ineffective assistance of counsel rendered his plea involuntary, he received an advantageous plea, and nothing in the record casts doubt on the apparent effectiveness of counsel (see People v Ford, 86 NY2d 397, 404 [1995]; People v Baldi, 54 NY2d 137, 147 [1981]; People v Gallo, 54 AD3d 964, 965 [2008]; People v Boodhoo, 191 AD2d 448 [1993]). Mastro, J.P., Dillon, Dickerson, Belen and Lott, JJ., concur.